Exhibit 10.2.2

 

RETIREMENT AND GENERAL RELEASE AGREEMENT

 

This Retirement and General Release Agreement (the “Agreement”) is entered into
this 23rd day of January, 2008, by and among Avocent Huntsville Corp.
(“Employer”), Avocent Corporation, and John R. Cooper (“Mr. Cooper”) to set
forth the terms and conditions of the termination of Mr. Cooper’s employment
with Avocent Huntsville Corp. and its affiliates, including without limitation
Avocent Corporation.  Avocent Huntsville Corp. and Avocent Corporation are
collectively referred to as “Employer” in this Agreement.

 

1.                                      Termination of Employment; Resignation
as Chairman.  Employer and Mr. Cooper hereby agree that, effective at the close
of business on March 31, 2008 (the “Effective Date”), Mr. Cooper will resign as
a Director and as the Chief Executive Officer and employee of Avocent
Corporation and of each of its affiliates, which resignations are hereby
accepted by Avocent Corporation on behalf of itself and each affiliate. 
Mr. Cooper and Employer agree that Mr. Cooper’s termination of employment shall
be deemed a “Termination Other Than For Cause” as defined in Sections 2.4 and
4.2 of that certain Amended and Restated Employment and Noncompetition Agreement
among Mr. Cooper, Avocent Huntsville Corp., and Avocent Corporation dated
December 13, 2006 (the “Employment Agreement”) and that the benefits described
in this Agreement are pursuant to the terms of that Employment Agreement. 
Effective immediately, Mr. Cooper hereby resigns as the Chairman of the Board of
Directors of Avocent Corporation.

 

2.                                      Benefits.  Mr. Cooper shall be entitled
to receive his current pay ($523,000 per annum) and benefits through March 31,
2008.  Thereafter, in consideration for the release from Mr. Cooper described in
Section 8 of this Agreement and in lieu of any other benefits otherwise due to
Mr. Cooper under law or by agreement, Employer and Mr. Cooper agree that,
subject to compliance by Mr. Cooper with the terms and conditions of the
Employment Agreement and this Agreement (including the noncompetition and
confidentiality provisions described in Section 11) and in exchange for
Mr. Cooper’s signature on this Agreement and on Attachments A and B, Mr. Cooper
will:

 

(a)           On October 2, 2008, receive a lump sum payment of One Million
Three Hundred Eighty One Thousand One Hundred Fifty-Three Dollars and Seventy
Cents ($1,381,153.70), less required withholding and deductions (including
without limitation amounts determined by Employer as the employee-paid premium
for the health plan coverage described in Section 2(d) below).

 

(b)           Be able to exercise the following vested options to purchase
Avocent Corporation shares on or before the following specified exercise dates
under the terms and conditions of the various stock option plans of Avocent
Corporation and its affiliates under which Mr. Cooper has previously been
granted options:

 

1

--------------------------------------------------------------------------------


 

Grant Date

 

Exercise Date

 

Shares

 

Exercise Price

 

9/18/00

 

9/17/2010

 

40,000

 

$

52.4375

 

2/22/02

 

9/30/2010

 

130,000

 

$

21.5600

 

3/7/03

 

9/30/2010

 

112,500

 

$

27.2500

 

2/5/04

 

9/30/2010

 

75,000

 

$

40.9800

 

6/30/05

 

9/30/2010

 

28,000

 

$

26.1400

 

 

Mr. Cooper acknowledges that he must exercise all vested options by the Exercise
Dates set forth above under the terms and conditions specified in the stock
option plans of Avocent Corporation and its affiliates or these options will
terminate and expire.

 

(c)           On the Effective Date, vest in the following unvested restricted
stock units and earned performance shares, and on such date and on the
subsequent delivery date, the minimum statutorily required federal, state, and
local withholding taxes with respect to such restricted stock units and earned
performance shares will be paid by reducing the number of vested restricted
stock units (which are payable in Avocent shares) and earned performance shares
actually delivered to Mr. Cooper, which such shares shall be delivered to
Mr. Cooper with any restrictive legends required by the applicable securities
laws and regulations on October 2, 2008:

 

 

 

Unvested

 

 

 

 

 

2006 Awards

 

 

 

2 year RSUs

 

0

 

3 year RSUs

 

8,602

 

Earned Performance Shares

 

6,366

 

2006 Total

 

14,968

 

 

 

 

 

2007 Awards

 

 

 

3 year RSUs

 

17,205

 

Earned Performance Shares

 

0

 

2007 Total

 

17,205

 

 

 

 

 

TOTAL

 

32,173

 

 

(d)           Through March 31, 2010, be eligible for employee and dependent
coverage under Employer’s medical (including annual visits to the Cooper
Clinic), dental, Section 125 medical reimbursement, and supplemental long-term
disability plans in which Mr. Cooper is a participant to the same extent as
available to him prior to the Effective Date.

 

2

--------------------------------------------------------------------------------


 

Mr. Cooper further acknowledges and agrees that the benefits in this Section 2
include payment for all his wages and accrued but unused vacation, personal,
sick leave, and other paid-time off through March 31, 2008, and Mr. Cooper also
acknowledges that he will not accrue any additional vacation or be eligible for
any other incentive, bonus, or commission payments from Employer for 2007 or
2008 (except amounts previously paid to him and any matching 401(k) contribution
that Employer makes on behalf of all eligible employees for compensation in
2008).

 

3.             Duties.  Mr. Cooper agrees that, from the date of this Agreement
through the Effective Date he will actively assist the Board of Directors of
Avocent Corporation in assuring an orderly transition of his executive and
management responsibilities, and thereafter, he will be reasonably available
upon advance notice to confer and consult with Employer on matters with which he
is familiar.

 

4.             Performance of Duties, Pay.  Mr. Cooper acknowledges that he will
be entitled to receive the consideration specified in Section 2 of this
Agreement only if (i) at the time any such consideration is payable, he is not
in material breach of this Agreement (including the obligation to provide the
services described in Section 3 of this Agreement and the confidentiality and
noncompetition obligations described in his Employment Agreement and in
Section 11 this Agreement), and (ii) he signs and returns Attachment A
confirming that he does not revoke the Agreement, and provided that Attachment A
is signed not fewer than eight (8) calendar days after Mr. Cooper signs this
Agreement.  Mr. Cooper also understands and agrees that, as an additional
condition to receiving or retaining the consideration (including any Avocent
shares received on the acceleration of the vesting of restricted stock units or
performance shares) provided for in Section 2 of this Agreement, Mr. Cooper must
execute and return to Employer the Confirmation of Retirement and General
Release Agreement attached as Attachment B, which may not be signed any earlier
than April 1, 2008.

 

5.             Medical Insurance.  Pursuant to his rights under the federal
COBRA statute and regulations and subject to the conditions of COBRA, Mr. Cooper
and his eligible dependents will have the opportunity to continue group medical
insurance through Employer after March 31, 2010, for a period of eighteen (18)
months at his expense.

 

6.             Return of Property.  Mr. Cooper will not have an office at
Employer after the Effective Date.  On the Effective Date, he agrees to return
all other Employer property in his possession or under his control, including,
but not limited to, files, documents of any kind, notebooks, lab books, laptop
computer, cell phone, credit cards, keys and access cards to Employer, including
all copies of Employer information in any form or media, and not to delete any
Employer information which may be contained on any Employer computers or on
electronic media prior to returning such items to the Employer.

 

7.             Covenant Not to Sue.  Mr. Cooper represents that he has not filed
any complaints, charges, or lawsuits against Employer, or any of their
affiliates, and Mr. Cooper agrees that he will not do so at any time hereafter
other than to enforce the terms of this Agreement.  Employer represents that it
has not filed any complaints, charges, or lawsuits against

 

3

--------------------------------------------------------------------------------


 

Mr. Cooper and that, on the date of this Agreement, the members of Avocent
Corporation’s Board of Directors have no actual knowledge of any basis for doing
so.

 

8.             Complete Release.  In consideration for the continuation of
employment through the Effective Date, the payment of benefits to Mr. Cooper,
and other benefits set forth in this Agreement, John R. Cooper, on behalf of
himself, his marital community, and his and their heirs, successors, and
assigns, releases and discharges Avocent Corporation, Avocent Huntsville Corp,
and their affiliated and predecessor corporations, their employee benefit plans,
their current and former directors, officers, agents, employees, and attorneys,
and each of their respective successors and assigns (the “Released Parties”),
from any and all claims, charges, causes of action, and damages (including
attorneys’ fees and costs actually incurred), known and unknown (“Claims”),
including those Claims related in any way to Mr. Cooper’s employment with
Employer and their affiliates or the termination of his employment relationship
with Employer and their affiliates arising prior to the date of this Agreement.

 

For the purposes of implementing a full and complete release and discharge of
Avocent Huntsville Corp., Avocent Corporation, their affiliates, and the other
Released Parties, and each of them, Mr. Cooper expressly acknowledges that this
Retirement and General Release Agreement is intended to include in its effect,
without limitation, all Claims which he does not know or suspect to exist in his
favor at the time he signs this Agreement, and that this Agreement is intended
to fully and finally resolve any such Claim or Claims.

 

This Release specifically includes but is not limited to rights and claims under
the local, state or federal laws prohibiting discrimination in employment,
including the Civil Rights Acts, The Americans with Disabilities Act, any state
(including Alabama) antidiscrimination act or laws, The Age Discrimination in
Employment Act, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, as well as any other state or federal laws or common law theories
relating to discrimination in employment, the termination of employment, or
personal injury, including without limitation all claims for breach of contract,
fraud, defamation, loss of consortium, infliction of emotional distress,
additional compensation, back pay or benefits (other than as provided for in
this Agreement).

 

9.             Voluntary Agreement; Full Understanding; Revocation Right; Advice
of Counsel.  Mr. Cooper  specifically agrees and acknowledges:  (A) that his
waiver of rights under this Agreement is knowing and voluntary as required under
the Older Workers Benefit Protection Act; (B) that he understands the terms of
this Agreement; (C) that he has been advised in writing by the Employer to
consult with an attorney prior to executing this Agreement; (D) that the
Employer has given him a period of up to twenty-one (21) days within which to
consider this Agreement; (E) that, following execution of this Agreement he has
seven (7) days in which to revoke his signature on this Agreement by providing
the General Counsel of the Employer written notice of such revocation within
such 7-day time period; and (F) nothing in this Agreement shall be construed to
prohibit Mr. Cooper from filing a charge or complaint, including a challenge to
the validity of the waiver provision of this Agreement, with the Equal
Employment Opportunity Commission or participating in any investigation
conducted by the

 

4

--------------------------------------------------------------------------------


 

Equal Employment Opportunity Commission.  Employee further specifically agrees
that modifications to this Agreement, whether material or immaterial, do not
restart the running of the twenty-one (21) day consideration period. Mr. Cooper
also acknowledges that he has been given full opportunity to review and
negotiate this Agreement, and that he executes this Agreement only after full
reflection and analysis.

 

10.          Nonadmission.  This Retirement and General Release Agreement shall
not be construed as an admission of wrongdoing by Employer (or any of their
affiliates) or by Mr. Cooper.

 

11.          Confidentiality and Noncompetition Obligations.

 

(a)           Mr. Cooper acknowledges that current proprietary information and
confidentiality agreements between him and Avocent Huntsville Corp. (formerly
known as Cybex Computer Products Corporations) and between him and Avocent
Corporation (the “Confidentiality Agreements”) and Section 5 of his Employment
Agreement remain in full force and effect.  Mr.  Cooper further acknowledges
that under Section 5 of his Employment Agreement, Mr. Cooper has agreed that for
a period of thirty-six (36) months thereafter, the Employee will not, without
Avocent Corporation’s prior written consent, directly or indirectly:

 


“(A)         EITHER ALONE OR AS A PARTNER, JOINT VENTURER, OFFICER, DIRECTOR,
EMPLOYEE, CONSULTANT, AGENT, INDEPENDENT CONTRACTOR OR STOCKHOLDER OF ANY
COMPANY OR BUSINESS, ENGAGE IN ANY BUSINESS ACTIVITY WORLD WIDE WHICH IS
SUBSTANTIALLY SIMILAR TO OR IN DIRECT COMPETITION WITH ANY OF THE BUSINESS
ACTIVITIES OF OR SERVICES PROVIDED BY EMPLOYER OR AVOCENT AT SUCH TIME. 
NOTWITHSTANDING THE FOREGOING, THE OWNERSHIP BY THE EMPLOYEE OF NOT MORE THAN
FIVE PERCENT (5%) OF THE SHARES OF STOCK OF ANY CORPORATION HAVING A CLASS OF
EQUITY SECURITIES ACTIVELY TRADED ON A NATIONAL SECURITIES EXCHANGE OR ON THE
NASDAQ STOCK MARKET SHALL NOT BE DEEMED, IN AND OF ITSELF, TO VIOLATE THE
PROHIBITIONS OF THIS SECTION 5; OR


 


(B)           SOLICIT, IN ANY WAY ENCOURAGE, TAKE AWAY, OR ENGAGE IN BUSINESS
WITH CUSTOMERS OF EMPLOYER OR AVOCENT (OR ANY CURRENT OR FUTURE PARENT,
AFFILIATE, OR SUBSIDIARY OF ANY OF THEM) FOR HIS OWN BENEFIT IN A MANNER
COMPETITIVE WITH THE BUSINESS OF EMPLOYER OR AVOCENT OR FOR THE BENEFIT OF ANY
PERSON COMPETING WITH THE BUSINESS OF EMPLOYER OR AVOCENT WORLDWIDE; OR


 


(C)           SOLICIT, IN ANY WAY ENCOURAGE, TAKE AWAY, OR EMPLOY PRESENT OR
FUTURE EMPLOYEES OR PRESENT OR FUTURE CONSULTANTS OF EMPLOYER OR AVOCENT (OR
EMPLOYEES OR CONSULTANTS OF ANY CURRENT OR FUTURE PARENT, AFFILIATE OR
SUBSIDIARY OF ANY OF THEM) FOR HIS OWN BENEFIT OR FOR THE BENEFIT OF ANY OTHER
PERSON.”


 

Mr. Cooper hereby reaffirm his confidentiality and noncompetition obligations
under the terms and conditions specified in his Confidentiality Agreements and
Employment Agreement.

 

5

--------------------------------------------------------------------------------


 

(b)           The parties agree to keep the terms of this Agreement
confidential, and not to disclose them to anyone other than their respective
accountants, attorneys, tax authorities and other agents with a need to know
and, in the case of Mr. Cooper, his immediate family.  Notwithstanding the
foregoing, Avocent may disclose the terms of this Agreement and file it with the
Securities and Exchange Commission (“SEC”) to the extent necessary to comply
with applicable laws, rules, and regulations, in particular those of the SEC. 
After any such filing with the SEC, the terms so disclosed shall no longer be
subject to the confidentiality obligations of this Section 11.  Mr. Cooper also
agrees to keep confidential any proprietary or confidential information he has
regarding Avocent and its affiliates which he has obtained during his employment
with Employer, and not to disclose any such information without the prior
written approval of Employer.  Notwithstanding the foregoing, Mr. Cooper and
Employer agree and acknowledge that Employer will issue a press release (the
“Press Release”), and may engage in communications with shareholders and
analysts, relating to Mr. Cooper’s resignation.  Mr. Cooper and Employer agree
to cooperate in the preparation of the Press Release and in communications with
shareholders and analysts.  Mr. Cooper and Employer agree that any conversations
with shareholders and analysts will not be inconsistent with the Press Release. 
Mr. Cooper agrees that he will not convey to shareholders or analysts any
proprietary or confidential information of Avocent or its affiliates

 

12.          Applicable Law.  This Agreement shall be interpreted in accordance
with the laws of the State of Alabama.  Language in this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either party.

 

13.          Notices.  All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) one
business day after the business day of deposit with Federal Express, UPS, DHL,
or similar overnight courier, freight prepaid or (b) one business day after the
business day of facsimile or electronic transmission (including by email), if
delivered by facsimile or electronic transmission with copy by first class mail,
postage prepaid, and shall be addressed (i) if to Mr. Cooper, at his address as
set forth beneath his signature to this Agreement, and (ii) if to Avocent
(attention:  Mr. Edwin L. Harper, Chairman), 4991 Corporate Drive, Huntsville,
Alabama 35805 with a copy to Avocent (attention:  Samuel F. Saracino, General
Counsel), 9911 Willows Road N.E., Redmond, Washington 98052, or at such other
address as a party may designate by three days’ advance written notice to the
other party pursuant to the provisions above.

 

14.          Arbitration.  Any and all disputes arising out of or relating to
the interpretation or application of this Agreement or the breach thereof shall
be resolved by arbitration in Huntsville, Alabama, using a single arbitrator,
administered by the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes.  The award shall be in
writing.  Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  In the event it is necessary for either
party to commence arbitration in connection with this Agreement or its breach,
the prevailing party in such arbitration shall be entitled to reimbursement for
its reasonable costs and attorneys’ fees incurred.

 

6

--------------------------------------------------------------------------------


 

15.          Severability.  If any portion of this Agreement is held to be
invalid or unenforceable for any reason, the remaining covenants shall remain in
full force and effect to the maximum extent permitted by law.

 

16.          Entire Agreement. This Agreement, along with the Employment
Agreement, the Confidentiality Agreements and the Employer’s various benefit
plan documents, constitutes the entire agreement of the parties with respect to
the matters covered in this Agreement and supersedes any previous agreements,
whether written or oral. Mr. Cooper warrants that no promise or inducement has
been offered for this Agreement other than as set forth herein and that this
Agreement is executed without reliance upon any other promises or
representations, oral or written.  Any modification of this Agreement must be
made in writing and be signed by Mr. Cooper and the Employer.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES

A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

AVOCENT HUNTSVILLE CORP.

 

 

 

 

 

By:

/s/ Doyle C. Weeks

 

Its:

President

 

 

 

 

AVOCENT CORPORATION:

 

 

 

 

 

 

 

By:

/s/ Doyle C. Weeks

 

Its:

President

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ John R. Cooper

 

John R. Cooper

 

 

7

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

STATEMENT OF NON-REVOCATION

AS OF THE DATE SHOWN ON THIS FORM

 

By signing below, I hereby verify that I have chosen not to revoke my agreement
to and execution of the Retirement and General Release Agreement.  My signature
confirms my renewed agreement to the terms of that Agreement, including the
release, waiver, and discharge of Avocent Corporation, Avocent Huntsville Corp.,
and their affiliated and predecessor corporations, their employee benefit plans,
their current and former directors, officers, agents, employees, and attorneys,
and each of their respective successors and assigns from any and all claims
relating to my employment with Avocent Corporation, Avocent Huntsville Corp.,
and their affiliates and/or the termination of that employment.

 

 

 

 

 

John R. Cooper

 

Date

 

--------------------------------------------------------------------------------

*DO NOT SIGN, DATE OR RETURN THIS DOCUMENT UNTIL EIGHT (8) DAYS AFTER YOU SIGN
THE RETIREMENT AND GENERAL RELEASE AGREEMENT.

 

8

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

CONFIRMATION OF RETIREMENT AND GENERAL RELEASE

 

By signing below, I hereby acknowledge and confirm my agreement to all the terms
of the Resignation and General Release Agreement (“Agreement”).  I also agree
that, as of the date I sign this document, I release and waive any and all
additional employment claims (e.g., statutory employment claims, wrongful
discharge types of claims or related claims, breach of employment contract types
of claims, but not claims for breach of the Agreement itself) I may have against
Avocent Huntsville Corp., Avocent Corporation, their affiliated and predecessor
corporations, their employee benefit plans, their current and former directors,
officers, agents, employees, and attorneys, and each of their respective
successors and assigns relating to my employment with Avocent Corporation,
Avocent Huntsville Corp., and their affiliates and/or the termination of that
employment which I would not have but for my being an employee of Avocent
Corporation, Avocent Huntsville Corp., and their affiliates since the time I
signed the Agreement, as well as releasing and waiving any and all other claims
referenced in Section 8 of the Agreement to the extent permitted by law.

 

 

 

 

John R. Cooper

 

Date*

 

--------------------------------------------------------------------------------

*DO NOT SIGN, DATE OR RETURN THIS DOCUMENT

BEFORE APRIL 1, 2008

 

9

--------------------------------------------------------------------------------